Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8, No. 333-150457 of Ball Corporation of our report dated June 17, 2011 with respect to the statements of net assets available for benefits of Ball Corporation 401(k) and Employee Stock Ownership Plan as of December 31, 2010 and 2009 and the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental schedule as of December 31, 2010, which report appears in the December 31, 2010 annual report on Form 11-K of Ball Corporation 401(k) and Employee Stock Ownership Plan. /s/ Clifton Gunderson LLP Clifton Gunderson LLP Denver, Colorado June 17, 2011
